                   Case 14-50356-KJC           Doc 158       Filed 11/26/18        Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                         )    Chapter 7
                                                                   )
    DSI Renal Holdings LLC, et al.1                                )    Case No. 11-11722 (KJC)
                                                                   )
                             Debtors.                              )    (Jointly Administered)
                                                                   )
                                                                   )
    ALFRED T. GIULIANO, as Chapter 7 Trustee for                   )
    the Jointly Administered Chapter 7 Estates of                  )
    Debtors DSI Renal Holdings LLC, DSI Hospitals,                 )
    Inc. and DS Facility Development, LLC,                         )
                                                                   )
                             Plaintiff,                            )
                                                                   )    Adv. Pro. No. 14-50356 (KJC)
    v.                                                             )
                                                                   )
    MICHAEL SCHNABEL, et al.,                                      )
                                                                   )
                             Defendants.


                                             STATUS REPORT

             Alfred T. Giuliano (the “Trustee”), Chapter 7 Trustee for the jointly administered estates

of DSI Renal Holdings, LLC, et al. (“DSI”), hereby files this status report (the “Report”) at the

directive of this Court.




1
        The Debtors in these chapter 7 cases and the last four digits of each Debtor’s federal EIN are DSI Renal
Holdings LLC (4512); DSI Facility Development LLC (4298); and DSI Hospitals, Inc. (2787).
              Case 14-50356-KJC        Doc 158     Filed 11/26/18     Page 2 of 2



       As of the date of this Report the parties are proceeding with discovery in accordance with

the Scheduling Order entered by the Bankruptcy Court on October 18, 2017. By agreement of

the parties, the deposition of fact witness Tom Usilton is taking place on November 27, 2018.

The parties have scheduled a three-day mediation with JAMS to occur in New York City on

January 28-30, 2019.



                                     Respectfully submitted,

                                     By:    /s/ Seth A. Niederman
                                            FOX ROTHSCHILD LLP
                                            Vincent J. Poppiti (DE Bar No. 100614)
                                            Seth A. Niederman (DE Bar No. 4558)
                                            Austin C. Endersby (DE Bar No. 5161)
                                            919 North Market Street, Suite 300
                                            Wilmington, DE 19801-2323
                                            Tel. (302) 654-7444

                                                    -and-

                                            KAUFMAN, COREN & RESS, P.C.
                                            Steven M. Coren (admitted pro hac vice)
                                            Benjamin M. Mather (admitted pro hac vice)
                                            Andrew J. Belli (admitted pro hac vice)
                                            Two Commerce Square, Suite 3900
                                            2001 Market Street
                                            Philadelphia, PA 19103
                                            Tel. (215) 735-8700

Dated: November 26, 2018




                                               2
